Citation Nr: 1812392	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a breathing disorder, to include as due to exposure to asbestos.

2.  Entitlement to service connection for diabetes mellitus type II (DM II), to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for residuals of a head injury (other than migraine).

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2017, the Veteran testified via videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran does not have a breathing disorder.

2.  Diabetes mellitus was not manifest during service and is not attributable to service.  Diabetes mellitus was not manifest within one year of separation from service.

3.  The Veteran does not have residuals of a head injury, other than service-connected migraine.

4.  The Veteran does not have irritable bowel syndrome.

5.  The Veteran does not have bilateral ankle disability.


CONCLUSIONS OF LAW

1.  A breathing disorder was not incurred or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 3 8 C.F.R. §§ 3.303 (2017).

2.  Diabetes mellitus was not incurred or aggravated by service and diabetes mellitus may not be presumed to have incurred therein.  38 U.S.C. §§ 1101,1112, 1113, 1131, 1137, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 3.309 (2017).

3.  Residuals of a head injury (other than service-connected migraine) were not incurred or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 3 8 C.F.R. §§ 3.303 (2017).

4.  Irritable bowel syndrome was not incurred or aggravated by service.  38 U.S.C. §§, 1131, 5103A, 5107 (2012); 3 8 C.F.R. §§ 3.303 (2017).

5.  Bilateral ankle disability was not incurred or aggravated by service.  38 U.S.C. §§ 1131, 5103A, 5107 (2012); 3 8 C.F.R. §§ 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

During the September 2017 Board videoconference hearing, the undersigned VLJ clarified the issues decided here and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the VLJ described for the Veteran the type of evidence necessary to substantiate his claims.  The VLJ also agreed to hold the record open for a period of 90 days to allow for additional submission of evidence.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for DMII, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2017).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a) (2017). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection based upon exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption include DM II.  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017). 

The Board notes that there are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and VA has not promulgated any specific regulations. However, VA has provided guidance for considering asbestos compensation claims.

VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not service records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to determine whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2017); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Breathing disorder, to include as due to exposure to asbestos

The Veteran contends that he has a present breathing disorder which was incurred or aggravated by dust and asbestos exposure during active service.

Review of the Veteran's service treatment records (STRs) reveals normal lungs and chest in a July 1964 Report of Medical Examination.  In a Report of Medical History from the same date, the Veteran reported that he did not have shortness of breath; asthma; pain or pressure in his chest; a chronic cough; and had not coughed up blood. 

Review of the Veteran's medical treatment records from K. P., a private treatment provider, from August 1997 to April 2013 reveal an impression of a clear chest (August 1997) and chronic bronchitis (September 2000).  Moreover, in August and in November 2006, the Veteran, according to clinicians, had clear lungs, without wheezes, rhonchi, or rales.  In August 2009, a clinician reported that the Veteran had a history of smoking, also noting asthma.  In July and December 2010, clinicians opined that the Veteran's chest was clear, adding that there was no evidence of wheezes or rales.  Likewise, in April 2012 a clinician took note of the Veteran's clear chest and absence of wheezes or rales.  And. in February 2013, a treatment note provided that the Veteran's lungs were clear to auscultation, with no wheezes, rales, or labored breathing.

In August 2013, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, considered the Veteran's account of his medical history, and conducted an examination.  The examiner opined that the Veteran did not have a present breathing or respiratory condition; therefore, he could not provide a diagnostic impression.  He noted that the Veteran complained about increasing shortness of breath and production of yellowish phlegm, as well as the use of a nebulizer.  The examiner opined that the Veteran's reported complaints were less likely as not incurred or related to military service.  As a rationale, the examiner noted that the Veteran first reported symptoms 15 years earlier.  Moreover, the Veteran did not report breathing complaints while in service.  In conclusion, the examiner opined that the Veteran was 74 years old, and there is likely a component of deconditioning implicated in the reported symptoms.

In his October 2013 notice of disagreement (NOD, VA Form 21-0958), the Veteran wrote that exposure was significant in Quonset huts,  In his April 2014 substantive appeal (VA Form 9), the Veteran wrote that VA sent him to Los Angeles for a pulmonary examination.  He also reiterated his contention as to asbestos exposure.

In March 2016, the Veteran's representative submitted a statement in lieu of VA FORM 646.  In pertinent part, he advanced that case law precedent provided for service connection in situations analogous to that of the Veteran, unless manifestations of "a chronic condition [...] are clearly attributable to intervening causes."  The Board has considered this contention and finds it inapplicable to the facts herein.

At the September 2017 videoconference hearing, the Veteran testified that he had not been diagnosed with a breathing disorder.  As noted above, the undersigned VLJ agreed to hold the record open for a period of 90 days to allow for additional submission of evidence.  Review of the record of evidence reveals that additional evidence providing a diagnostic impression of a breathing disorder was not submitted.  The Board notes here that even though offered the opportunity to obtain additional evidence, the Veteran did not exercise that opportunity.  "The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed breathing disorder, to include as due to exposure to asbestos, is not warranted.

Turning to the medical evidence of record, the Board may favor the opinion of one competent medical examiner over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 7 Vet. App. 467 (1993).
Greater weight may be placed on one practitioner's opinion over another depending on factors such as reasoning employed and whether or not and the extent to which they reviewed prior clinical records and evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Furthermore, the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App, 140 (2003).

The Board places some probative weight on the September 2000 K. P. treatment record which provided an impression of chronic bronchitis, as well as the August 2009  K. P. 2009 concerning smoking and asthma.  However, this treatment record and note provide no rationale as to the medical conclusions reached.  Here, the Board notes that the September 2000 treatment record and August 2009 note are but two entries in the K. P. records which span a period of 16 years of on-going treatment.  As such, they are anomalous, as other treatment records provide impressions of clear lungs and chest, with no wheezes, rales, or labored breathing. 

Moreover, this one report and one notation pale when compared to the August 2013 VA examiner's opinion, in which the Board places great probative weight.  

As set forth above, the examiner reviewed the claims file, considered the Veteran's accounts of his medical history, and conducted a physical examination.  The examiner opined that the Veteran did not have a present respiratory condition; therefore, he could not provide a diagnostic impression.  As a rationale for the medical conclusion reached, the examiner noted that the Veteran had only reported his symptoms, as described above, occurring 15 years earlier.  Moreover, the Veteran did not report breathing complaints while in service.  In conclusion, the examiner opined that the Veteran was 74 years old, and there is likely a component of deconditioning implicated in the reported symptoms.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a breathing disorder, to include as due to exposure to asbestos, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the September 2013 examiner reported that that the Veteran did not have a present breathing or respiratory disorder or condition.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as labored breathing and phlegm production.  See Jandreau, supra.  However, his contention as to a breathing disorder, to include as due to exposure to asbestos, is not credible.  Diagnosis of such a disorder would necessitate professional evaluation and commentary, as to both medical findings (breathing disorder) and epidemiological findings (asbestos).  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) ("Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.").  To be clear, the Veteran does not have current breathing disorder, to include as due to exposure to asbestos, and any assertion to the contrary is not credible.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


Diabetes mellitus type II, to include as due to exposure to designated herbicide agents

The Veteran contends that he is entitled to service connection for diabetes mellitus type II (DM II), to include as due to exposure to herbicide agents.

The Veteran's STRs show a normal endocrine system in the July 1964 Report of Medical Examination.  In the July 1964 Report of Medical History, the Veteran reported that he did not have sugar or albumin in urine; frequent or painful urination; or recent gain or loss or weight.

Review of the Veteran's medical treatment records from K. P., for the period from August 1997 to April 2013, shows that the Veteran received an impression of DMII in 2001.  Furthermore, the K. P. records show that the Veteran's glucose levels were monitored on a regular basis.

In a June 2012 response to a VA request for information through the Personnel Information Exchange System (PIES) from the Los Angeles RO, the National Personnel Records Center provided that there were no records of the Veteran being exposed to herbicides.

In his October 2013 NOD, the Veteran wrote that he had "boots on the ground" in Korea in 1962.  At the September 2017 videoconference, the Veteran testified that DMII was diagnosed about 15 years earlier.

In large part, the Veteran's representative reiterated the gist of his contention for the Veteran's first claim (breathing disorder), as discussed above, for this claim in his September 2016 statement.

Here, the Board notes that exposure to tactical herbicides in Korea is only conceded for service between April 1, 1968 and August 31, 1971 for units specifically identified as operating in or near the Korean DMZ during that period.  The Veteran's separation from service occurred in September 1964 and the Veteran did not serve in one of the specifically identified units.  Furthermore, the record does not include evidence that shows that the Veteran was exposed to designated herbicides directly, therefore service connection for DMII as due to exposure to designated herbicide cannot be granted.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as weight gain, weakness, and thirst.  See Jandreau, supra.  However, his contention as to the etiology of DMII is not credible.  Diagnosis of such would necessitate professional evaluation and commentary.  See Woehlaert, supra. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the Veteran's DMII.
In light of the normal STRs and absence of post-service manifestation within one year after service, it may only be concluded that the Veteran did not have characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  Rather the Veteran's endocrine system was normal at the time of separation from service.  Finally, there is no credible medical evidence of continuity of symptomatology since separation from service.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


Residuals of a Head Injury, Other than Migraine

The Veteran contends that he suffers from a present head injury that was incurred in service.

A July 1963 STR shows that the Veteran sought treatment after he was struck with a jack handle on the head.  An examiner noted that the Veteran reported that he felt dizzy and passed out.  There is also a notation to the effect that the Veteran was not knocked down and did not lose consciousness.  The examiner prescribed salt tablets and recommended 24 hours of bedrest.  The examiner opined that it was apparent that the Veteran had a neurogenic shock episode.  As an impression, the examiner provided fatigue and laceration of the forehead skin.  An STR from 10 days later reiterated the scenario of incident and noted that the Veteran felt dizzy when he got up and sat down.  The Veteran also contended that he had a headache of the top of his head and he felt like his "heart was pumping" there.  At this time, the examiner provided an impression of no neurological defect-that findings were normal.  Normal head, face, and neck are noted in the July 1964 Report of Medical Examination.  In the July 1964 Report of Medical History, the Veteran reported that he did not have frequent or severe headaches or dizziness or fainting spells.

Review of the Veteran's medical treatment records from K. P., for the period from August 1997 to April 2013 do not show that the Veteran complained of, sought treatment for, or received consultation about a head injury.

At the August 2013 VA examination, the examiner opined that the Veteran neither had established diagnoses of a head injury or traumatic brain injury (TBI).  Moreover, the examiner did not provide a diagnostic impression of a present head injury or any disability akin to it.  The examiner noted that the Veteran reported that he has experienced persistent headaches since the time of his in-service injury, as noted above, which the Veteran indicated occurred in 1962.

Commenting on the relationship of all findings in this portion of the examination and the absence of a diagnosis, the examiner wrote that there was no established "condition."  Currently, the Veteran has been experiencing headaches and decreased memory but the Veteran attributed this to aging.  Moreover, according to the examiner, the Veteran's medical history and the physical examination provide insufficient evidence to support a traumatic brain injury but rather residuals of a head injury.  Here, the Board notes that the Veteran was granted service connection for migraines, residuals of a head injury effective from February 13, 2012.

At the September 2017 videoconference hearing (responding to the undersigned VLJ's question as to symptoms that the Veteran experienced other than headaches), the Veteran testified that he was very unstable and could lose his balance very quickly.  The Board notes that here too the Veteran did not exercise the opportunity to find and submit additional evidence.  See Wood, supra.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for other residuals of a head injury other than the already service-connected migraine.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of residuals of a head injury (other than migraine), there can be no grant of service connections under the law.  See Brammer, supra.  As discussed above, the September 2013 examiner opined that the Veteran did not have a present head injury or any disability akin to it.  Moreover, as noted throughout, the Veteran is service-connected for migraine, as a residual of an in-service head injury.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as instability and imbalance.  See Jandreau, supra.  The VA has accepted that there was an in-service head injury.  In addition, service connection has been granted for migraine as a residual of the head injury.  However, at this time, no other residuals have been identified by a competent source as a residual of that injury. 

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


Irritable Bowel Syndrome

The Veteran contends that IBS was incurred in service.

The Veteran's STRs reveal that normal anus and rectum are noted in the July 1964 Report of Medical Examination.  In the July 1964 Report of Medical History, the Veteran reported that he did not have frequent indigestion; stomach, liver, or intestinal problems; or piles or rectal disease.

Review of the Veteran's medical treatment records from K. P., for the period from August 1997 to April 2013 do not show that the Veteran complained of, sought treatment for, or received consultation about IBS.  However, these records include notations as to no abdominal pain; no change in bowel habits; and no black or bloody stools.

In a February 2012 report of general information (VA Form 21-0820), a representative at the Veteran's Service Center noted that she contacted the Veteran and he requested that service connection for IBS due to possible exposure to Agent Orange be added to his claim.  The representative also noted that the Veteran stated that he had continuous diarrhea.  As noted above, there is nothing in the evidence of record that indicates that the Veteran had exposure to a designated herbicide, such as Agent Orange.

In large part, the Veteran's representative reiterated the gist of his contention for the Veteran's first claim (breathing disorder) for this claim in his September 2016 statement.

At the September 2017 videoconference hearing, the Veteran testified that he did not report to sick call for chronic diarrhea while in service.  He added that he self-medicated with Kaopectate.  Furthermore, the Veteran testified that he did not have a diagnosis of IBS.  The Board yet again notes that the Veteran did not exercise the 90-day opportunity to find and submit additional evidence, to include a present diagnostic impression. 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for IBS.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of IBS, there can be no grant of service connection under the law.  See Brammer, supra.  The evidence of record does not include findings as to IBS.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as having diarrhea and taking medication such as Kaopectate.  See Jandreau, supra.  However, his contention of IBS is not competent.  Diagnosis of such a syndrome would necessitate professional evaluation and commentary and there are no Jandreau-type exceptions.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


Bilateral ankle disability

The Veteran contends that a present bilateral ankle disability was incurred in service.

A review of the Veteran's STRs reveals that he sought treatment for a right ankle sprain in April 1964.  An examiner noted that the Veteran reported that he slipped.  The Veteran was advised to use crutches for three days.  The July 1964 Report of Medical Examination noted normal lower extremities and feet.  In the July 1964 Report of Medical History, the Veteran reported that he did not have bone, joint, or other deformity; or lameness.

Review of the Veteran's medical treatment records from K. P., for the period from August 1997 to April 2013 do not show that the Veteran complained of, sought treatment for, or received consultation about a bilateral ankle strain.

At the August 2013 VA examination, the examiner opined that the Veteran did not have a present bilateral ankle "condition."  The examiner further noted that the Veteran had sustained a right ankle sprain, as noted above; however, this sprain had resolved itself.  The examiner also opined that the Veteran stated that the swelling which followed his in-service right ankle sprain lasted for several weeks, but he has experienced no further right ankle problems and had no further right ankle complaints.

At the September 2017 videoconference hearing, the Veteran's representative stated on the record that the Veteran had an additional 90 days to attempt to get a confirmed diagnosis of a present bilateral ankle disability and a nexus opinion concerning his injury in service, as noted above.  Additional evidence was not submitted.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a bilateral ankle disability.

Again, in the absence of a disability, compensation may not be awarded.  In the absence of evidence of bilateral ankle disability, there can be no grant of service connection under the law.  See Brammer, supra.  As discussed above, the September 2013 examiner reported that that the Veteran did not have a present bilateral ankle disability.  Moreover, the Veteran himself reported that has not experienced right ankle problems since 1964.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as pain.  See Jandreau, supra.  However, he has not established that he has residuals of an in-service event or that he has a current disability.  We note that the separation examiner disclosed normal findings and the recent VA examination disclosed no disability.  Such findings are more credible and more probative than the lay evidence.

The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved. See Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a breathing disorder, to include as due to exposure to asbestos, is denied.

Service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents, is denied.

Service connection for residuals of a head injury (other than migraine) is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for bilateral ankle disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


